 Case 8:19-cv-01425-DOC-KES Document 21 Filed 01/02/20 Page 1 of 3 Page ID #:135


                                                                                                ~~~



 1     Eric Hatteberg
                                                                        Z01~ ~lAN -2 PM 2~ 35
 2 2322 Calle Almirante
                                                                                                               Y      ~   .
                                                                         f    `•   'i p'              .iv~f Xs ~( y

 3 San Clemente, CA 92673                                                    '~- ~ n! ~ri. ~~   1   ~. ~~ 1 ~   CY ~L N .




 4 949-370-0051
 5 Plaintiff in Pro Per
 6
 7
 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10
11     Eric Hatteberg, an individual,                 Case No.: 8:19-cv-01425-DOC-KES

12                 Plaintiff,                         JOINT STIPULATION OF

13           vs.                                      DISMISSAL WITH PREJUDICE

14     CAPITAL ONE BANK(USA),N.A.                     AS TO DEFENDANT CAPITAL

15     ASSIGNEE OF HSBC BANK                          ONE BANK(USA), N.A.

16     NEVADA,N.A.,                                   F.R.Civ.P. 41(a)(1)(A)(ii)

17                  Defendant.

18
19                                                    Hon. Judge David O. Carter

20
21
22           NOTICE IS HEREBY GIVEN that Plaintiff, Eric Hatteberg,("Plaintiff'),

23     and Defendant CAPITAL ONE BANK(USA),N.A.("CAPITAL ONE"),submit
       this Joint Stipulation for Dismissal with prejudice pursuant to F.R.Civ.P.41
24 I
25 (a)~1)(A)(ii).
26        Plaintiff and CAPITAL ONE,in the above mentioned caption, have

27 finalized their settlement agreement on December 31, 2019 thereby resolving all
28 ofPlaintiffls claims against CAPITAL ONE.

                                                  1
                     JOINT STIPULATION OF DISMISSAL/ Case# 8:19-cv-01425-DOC-KES
 Case 8:19-cv-01425-DOC-KES Document 21 Filed 01/02/20 Page 2 of 3 Page ID #:136




 1         Based on the foregoing, Plaintiff and CAPITAL ONE hereby stipulate that
 2   the entire action, and all claims pertaining to Defendant CAPITAL ONES be
 3   dismissed with prejudice pursuant to F.R.Civ.P.41(a)(1)(A)(ii).
 4
 5   Respectfully submitted on this day of ~
                                           ~~^~'       20 Z.0 20
 6
           Dated '
                 ~ Z— ~
 8
 9
10                                          Eric Hatteberg, P~la~iff, Pro Se
11                                          2322 Calle Almirante
                                            San Clemente, CA.92673
12                                         (949)370-0051
13                                          ~abwitheric(a~~mail.com
14
15
16
17   Dated January 2,2020
18
19                                   By /s/Marcos D. Sasso
20                                   Marcos D. Sasso (State Bar No. 228905)
                                     sassom ballard~spahr.com
21                                   BALLA       SPAHR LLP
                                     2029 Century Park East, Suite 800
22                                   Los Angeles, CA 90067-2909
                                     Telephone: 424.204.4400
23                                   Facsimile: 424.204.4350
24                                   Attorneysfor Defendant
25                                   Capital One Bank(USA), N.A. erroneously sued as
                                     Capatal One Bank~US.A.), NA., assignee of
26                                   HSBC Bank Neva a, N.A.

27
28

                                               2
                   JOINT STIPULATION OF DISMISSAL/ Case# 8:19-cv-01425-DOGKES
 Case 8:19-cv-01425-DOC-KES Document 21 Filed 01/02/20 Page 3 of 3 Page ID #:137




 1
 2
 3                             CERTIFICATE OF SERVICE
 4          I, Eric Hatteberg, filed with the clerk of the court, the above NOTICE
 5    January 2, 2020, and sent a copy to counsel on record via postal mail.
 6
 7
      Marcos D. Sasso
 8    Attorney for Capital One
 9    Ballard Spahr LLP
      2029 Century Park East, Suite 800
10
      Los Angeles, CA 90067
11   (424)204-4400
12    sassom@ballardspahr.com

13
14                                                  ~~

15                                                  Eric Hatteberg, Pl 'ntiff ro Se
                                                    2322 Calle Almirante
16
                                                    San Clemente, CA.92673
17                                                 (949)370-0051
18                                                  ~abwitheric(a,~mail.com

19
20
21
22
23
24
25
26
27
28

                                               9

                  JOINT STIPULATION FOR DISMISSAL/ Case# 8:19-cv-01425-DOC-KES
